 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodyear Tire&Rubber Company Highway Trans-portationDepartmentandInternationalUnion,United Automobile,Aerospace&Agricultural Im-plement Workers of America,UAW. Case 10-CA-8284April 26, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS BROWNAND JENKINSOn November 30, 1970, Trial Examiner John F.Funke issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He further recom-mended that other allegations in the complaint be dis-missed.Thereafter, theCharging Party and theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions and supportingbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner only to the extent that they areconsistent with the following.We find, in agreement with the Trial Examiner, thatthe Respondent violated Section 8(a)(1) of the Act byunlawfully threatening its employees with reprisals forengaging in protected union activity in the followingmanner and circumstances:'The Respondent is engaged in providing tire check-ing and changing services for the Greyhound Bus Linesat the latter's Atlanta, Georgia, garage. The Respon-dent's five employees at the Greyhound facility areunder the direction and control of James F. Porter who,as the Trial Examiner found, is a supervisor within themeaning of the Act. Porter is responsible to E. D.Tracy, the Respondent's district field manager.In December 1970, the Respondent in order to ac-commodate the needs of Greyhound agreed to changethe existing two-shift schedules and to initiate 24-hourcoverage, providing for roughly 3 equal shifts, 7 daysa week. On December 22, when he became aware of the'The Respondent has not excepted to these findings.190 NLRB No. 15new work schedule, employee John Jennings com-plained to Porter,explainingthe hardships of workingthe third shift.Richard Dobbs, another employee,joined the conversation and complained to Porterabout theunilateral manner inwhich the Respondenthad decided to alter working hours without consultingthe employees. Receiving no satisfaction, Dobbs thentold Porter that he was going to seek union representa-tion because the employees needed a union in order to"have a say-so as to what hours we would work."Porter, according to the credited and uncontradictedtestimony of Dobbs and Jennings, then replied that ifthe employees selected a union to represent them theRespondent would require them to punch a timeclockand pay their own insurance. Also, Porter declared thatwith the advent of the Union, employees would nolonger be permitted to make up work previouslymissed.We agree with the Trial Examiner that theRespondent thereby interfered with its employees' Sec-tion 7 rightsin a mannerproscribed by Section8(a)(1)of the Act.The Trial Examiner further found that the Respond-ent did not violate Section 8(a)(3) and (1) of the Act bydischarging Dobbs. The Charging Party and the Gen-eral Counsel have filed exceptions to this finding. Wefind merit in these exceptions.Approximately a month after the December 22,1969, incident, discussed above, in which the Respond-ent threatened reprisals forengagingin protected ac-tivities, theRespondentonce againhad occasion tochange the employees' working hours and shiftassign-ments. On January 26, Dobbs was ordered by Porter towork from 10:30 p.m. to 6 a.m., the third shift. OnceagainDobbs complained to Porter about the unilateralmanner in which the work schedules were initiated andimplemented and, as before, told Porter that the em-ployees needed union representation and that he "wasgoing to try to get a union in that place." Dobbs furtherstated that he planned to take up the matter of shiftchanges with District Field Manager E. D. Tracy, Por-ter's superior.On the following day, Dobbs went to Tracy's officetomake known his complaints concerning Porter'sschedule changes, to which Tracy replied that that wasPorter's business.When Dobbs mentioned that underthe circumstances the employees needed a union,Tracy, in Dobbs' words, "said that his recollection[was] that I had some trouble with [a] union on one ofmy previous jobs." Dobbs acknowledged that he couldbe discharged for his union activities, but that he wouldnot resign-as Tracy suggested-and would not aban-don his efforts because he "was going to try to make itbetter for the next guy that was hired there." Althoughhe was present and was called to testify, Tracy did notdeny the above statements attributed to him by Dobbs. GOODYEARTIRE & RUBBERCOMPANYTwo days later, on January 29, Dobbs went to theCharging Party's office, contacted a union representa-tive,and procured from him several authorizationcards and pamphlets. In the course of the next few daysDobbs discussed the Union with his fellow employeesand obtained authorization card signatures from all butone of them and returned the cards to the union agent.As stated above, Dobbs was discharged on February9, but he did not become aware of the discharge untilFebruary 11, his next scheduled workday, when Porterinformed him that he no longer was employed by theRespondent.When Dobbs asked for an explanation,Porter replied that he had been discharged for "lack ofcooperation." When asked for details, Porter answered"this is all I got" and produced an office mailogram,dated February 9, signed by Tracy and addressed toPorter stating, "[a]fter talking to you this morning weare in agreementwith your thought that Mr. Dobbsshould be discharged due to his lack of cooperationwith you and with Greyhound supervisors and his atti-tude in general as regards his work." Porter added thatbut for his "attitude" Dobbs could have been the bestman in the system and that "he hated to see it happen."The only direct evidence the Respondent offeredconcerningDobbs' alleged deficiencies comes fromTracy who testified that in major part the discharge wasoccasioned by complaints from Greyhound supervi-sors. In this regard, Respondent produced a letterdated January 30, addressed to Porter from GreyhoundGarage Superintendent J.W. Carter relating thatDobbs, at a time unspecified, was observed talking foran hour with Greyhound employees when he shouldhave been changing tires on a bus which was eventuallyremoved from the schedule, and that the Respondentshould take "whatever action necessary to correct" thissituation.Although asked at several points in his tes-timony, Carter could not recall when this incident oc-curred. On the other hand, Dobbs testified that he wasaware that sometime before his January 26 discussionwith Porter about forming a union, discussed above,Carter had some complaint about his work and waswriting a memo to Porter, but that Porter assured himthat the whole matter had been settled. From therecord it appears that the Respondent itself had nocomplaints with Dobbs' work performance and asgrounds for the discharge relied almost wholly uponCarter's letter to Porter about a matter which, accord-ing to Dobbs' uncontradicted testimony, "had beentaken care of' by Porter at least 2 weeks before thedischarge. Aside from Carter's letter, Tracy admittedthat the Respondent had only `=minor" complaintsabout Dobbs. Indeed, Dobbs testified that except forone incident shortly after transferring to the Respon-85dent's Atlanta facility he had never been reprimandedbefore being notified of his discharge.'Moreover, the circumstances surrounding the man-ner in which the discharge was handled require carefulscrutiny. Tracy testified that whenever Greyhound hadcomplaints about the Respondent's employees the mat-ter was referred to Porter who in turn discussed thematter with the employee involved in an effort to "getit straightened out." Furthermore, Tracy made it clearthat when disciplinary action as serious as dischargewas contemplated it was part of Porter's duties as asupervisor to speak to the employee involved and "heusually smoothe[d] out the problems." Therefore, asPorter did not testifyand asTracy had no furtherrecollection on the matter, the record contains no evi-dence that, consistent with its usual practice, Dobbswas informed of alleged derelictions unless it is as-sumed, as Dobbs testified, that the Respondent throughPorter had called Dobbs' attention to a complaintCarter had made but whichwas "takencare of' byPorter several weeks before the termination.Unlike the Trial Examiner, we find that the evidence,considered in its totality, presents a strongprima faciecase to support the allegations in the complaint. Asdetailed above, Dobbs took an active part in presentingto the Respondent employees' dissatisfaction with thenewly initiated work schedules and on three separateoccasions advised the Respondent that the employeesneeded a union to represent them and that he person-allywould attempt to form one. At the outset, theRespondent sought to discourage such an effort bythreats of economic reprisal. Nevertheless, Dobbs per-sisted and became the major proponent for unioniza-tion of the employees. Within a few days after contact-ing the Union, distributing authorization cards,soliciting support for the Union, and returning to theUnion cards signed by a majority of the employees,Dobbs was terminated in a manner we must concludeconstituted further evidence of the Respondent's un-lawful motivation. Thus, even if we assume that theletter of complaint written by Carter was not alreadysettled weeks before Dobbs' termination, the Respond-ent, in acting upon that complaint and imposing disci-plinary action, failed to do so in accord with its estab-lishedpracticeof notifying the employee of hisderelictions, extending to him an opportunity to defendhimself and attempting to settle differences especiallywhere,as inDobbs' situation, disciplinary dischargewas contemplated.'There was another incident occurring 3 weeks before the dischargewhere Carter apparently complained about Dobbs' failure to service a Grey-hound bus while it was being spray painted in the garage, but, as Dobbsexplained, he had informed Porter of the circumstances and the fact that hewas nauseated by the paint fumes and was told by Porter that he could leavework early. Carter did not deny that Dobbs'absence onJanuary 22 wasexcused. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon a consideration of all the evidence presented,we find that the General Counsel has made outa primafaciecase which imposed upon the Respondent theduty of going forward with the evidence and giving anadequate explanation of the discharge.The Respondentoffered insufficient evidence to dissipate the unfavora-ble inferences to be drawn from the General Counsel'sevidence.' Accordingly, we find that the Respondent'sdischarge of Dobbs on February 9, 1970, was moti-vated not by the reasons stated but by its hostility to hisunion activities as the prime union proponent as allegedin the complaint, and that the Respondent thereby vi-olated Section 8(a)(3) and (1) of the Act.3.By telling its employees that they would have topunch a timeclock,pay for their own insurance, andwould not be able to make up for lost time if the Unioncame in, Respondent violated Section 8(a)(1) of theAct.4.By discriminatorily discharging Richard Dobbs,the Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6) and(7) of the Act.ORDERTHE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in addition to those foundby the Trial Examiner,we shall order it to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Unlike the Trial Examiner, we have found that theRespondent discharged Richard Dobbs in violation ofSection 8(a)(3) and (1) of the Act. Accordingly, weshall order that Dobbs be offered immediate and fullreinstatement to his former position or, if that positionno longer exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and be made whole for any loss of pay suff-ered by reason of the discrimination against him. Lossof pay shall be computed as prescribed inF W. Wool-worth Company,90 NLRB 289, and interest on suchbackpay shall be computed at 6 percent per annum inaccordance withIsisPlumbing & Heating Co.,138NLRB 716. We shall also order that the Respondentmake available to the Board,upon request, payroll andother records in order to facilitate the checking of theamounts ofbackpay due.CONCLUSIONS OF LAW1.The Respondentis an employer engaged in com-merce and in a business affecting commercewithin themeaning ofSection 2(6) and (7) of the Act.2.TheInternationalUnion, United Automobile,Aerospace& Agricultural ImplementWorkers ofAmerica, UAW, is a labororganizationwithin themeaning ofSection 2(5) of the Act.'As noted in the Trial Examiner'sDecision,Porter was present through-out the proceeding but was not called as a witness and no reasonforhisfailure to testify was offered.As Porter was in a position to refute much ofDobbs'testimony,if it were inaccurate, we may under the circumstancesinfer that the testimony would be unfavorable to the defense of the Respon-dent's discharge of Dobbs.Monahan Ford Corporation of Flushing,173NLRB No. 37;United Mineral & Chemical Corporation,155 NLRB 1390.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that the Respondent, GoodyearTire & Rubber Company Highway Transportation De-partment,Atlanta,Georgia, its officers,agents, succes-sors,and assigns,shall:1.Cease and desist from:(a) Telling its employees they would have to puncha timeclock,pay their own insurance,and would not beable to make up for lost time if the Union came in.(b)Discouraging membership in International Un-ion, United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW, or any other la-bororganization,bydischargingorotherwisediscriminating against employees in regard to their hireor tenure of employment or any other condition ofemployment.(c) In any other manner interfering with,restraining,or coercing employees in the exercise of their rights toself-organization,to form,join,or assist labor organiza-tions,to bargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyand all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Richard Dobbs immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges.(b) Notify immediately the above-named individual,if presently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(c)Make whole the above-named employee, in themanner set forth in the section herein entitled "TheRemedy," for any loss of pay and benefits he may have GOODYEARTIRE & RUBBERCOMPANYsuffered by reason of the Respondent's discriminationagainst him.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and other data necessary to give effectto the backpay requirement.(e) Post at its places of business in Atlanta, Georgia,including the tire shop operated by it in the Greyhoundterminal, copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms provided bythe Regional Director for Region 10, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasona-ble steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell our employees that they willhave to punch a timeclock if the Union comes in.WE WILL NOT tell our employees they will haveto pay for their insurance if the Union comes in.WE WILL NOT tell our employees they will notbe able to make up for time lost if the Union comesin.WE WILL NOT discourage membership in Inter-national Union, United Automobile, Aerospace &Agricultural ImplementWorkers of America,UAW, or any other labor organization of our em-ployees, nor will we in any other manner discrimi-nate againstthem with respect to their hire ortenure of employment or any term or condition oftheir employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights to self-organization, to form,join, or assist labor organizations, to bargain col-lectively through representatives of their ownchoosing, and to engage in other concerted activi-87ties for the purpose of collective bargaining orother mutual aid or protection,or to refrain fromany and all such activities.WE WILLoffer to Richard Dobbs immediateand full reinstatement to his former position or, ifthat position no longer exists,to a substantiallyequivalent position,without prejudice to his seni-ority or other rights and privileges and make himwhole for any loss of pay he may have suffered byreason of our discrimination against him.GOODYEAR TIRE &RUBBER COMPANYHIGHWAYTRANSPORTATIONDEPARTMENT(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreetNE., Atlanta, Georgia 30308, Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedApril 13, 1970, by International Union, United Automobile,Aerospace and Agricultural Implement Workers of America,UAW, herein UAW, against Goodyear Tire & Rubber Com-pany, herein the Respondent, the General Counsel issuedcomplaint alleging Respondent violated Section 8(a)(1) and(3) of the Act by threatening its employees with reprisals iftheUAW was successful and by discharging Richard O.Dobbs because of his membership in and activity on behalfof the UAW.The answer of Respondent denied the commission of anyunfair labor practices.This proceeding with the General Counsel and the Re-spondent represented, was heard by me at Atlanta, Georgia,on October 26, 1970. At the conclusion of the hearing theparties were given leave to file briefs. No briefs were received.Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the following: 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and I find theRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe UAW isa labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICES1.Violations of Section8(a)(1)Richard O. Dobbs, a former employee of Respondent andthe alleged discriminatee in the case, testified that in Decem-ber 1969, he went to his supervisor, J. M. Porter, and com-plained about shift changes. At this time Porter was one offive employees working at the Greyhound garage for Good-year where they were engaged in changing tires on the Grey-hound buses. Porter was in charge of this group. Dobbs toldPorter the employees needed a union and was told by Porterthat if they had a union they would have to punch a time-clock, pay their own insurance, and could not make up a daylost because they were out. This testimony was corroboratedby that of John B. Jennings, a former employee who had beenemployed by the Respondent at that time and who overheardthe conversation. Porter did not testify.'2.Violations of Section8(a)(3)Dobbs testified that he was the sole pusher for the UAWat the Greyhound shop and that he first contacted the Al-liance for Labor Action and tried to get cards signed by theother employees at coffeebreak.' He also contacted a Mr.Chamlee of the UAW, who gave him authorization cards andtestified that four of the five employees signed the cards. Afterhis conversation with Porter in December Dobbs complainedagain on January 26 about schedule changes and told Porterhe was going to see E.D. Tracy, district field manager forRespondent, whose office was on the other side of town. Hecomplained to Tracy about shift changes and told him theyneeded a union to let them know when they were going towork. Tracy told him Porterwas runningthe Greyhoundoperation and that he had nothing to do with it.On February 11 Dobbs reported for work at 1 p.m. and wasmet by Porter who said he wanted to speak to him. Porterthen told him that as of last Monday (February 9) he did notwork there anymore and, when asked for a reason, was tolditwas because of Dobbs' attitude toward Greyhound officials.He then showed Dobbs a copy of a piece of writing whichread, according to Dobbs, "In regards to your request thatRichard O. Dobbs be discharged, it is hereby granted." It wassigned by E. D. Tracy. That summarizes his discharge inter-view.Prior to this discharge (the date is not fixed) Dobbs testifiedthat Porter told him that Jon W. Carter, superintendent forGreyhound, was going to write a letter to Goodyear, presum-ably complaining of Dobbs' work, but that he (Porter) hadtaken care of it. Dobbs never saw this letter nor was any otherexplanation given him.'I find Porter a supervisor within the meaning of the Act. He was the soleperson in charge of the Greyhound operation. According to Jennings, Portertrained him in the job, was in charge of shipping and receiving, checked histime slip, scheduled the work, and gave him permission to take time off whenhe requested it. This testimony was corroborated by Dobbs whoalso tes-tified that Porter was the one that handled their grievances.2Dobbs testified that he went to the Alliance on January 29.Dobbs testified to one run-in with Carter. On January 22the shop was being spray painted and the fumes were bother-ing Dobbs who reported it to Porter. Porter told him to gohome and he did, suffering from nausea. The next day Carterasked him why he had refused to work and Dobbs told himhe had not refused to work but that the fumes made him sickand the shop was unsafe at the time. Carter then told him hehad heard Dobbs was not getting along with other people atGreyhound and that the next time he would bar him fromGreyhound property. Dobbs told him toput it in writing,which ended the conversation.For the Respondent, Tracy testified that Dobbs was dis-charged in February because they had had several complaintsfrom foremen working for Carter concerning Dobbs and hadreceived a letter from Carter on January 30 complaining ofhim.' At that time Goodyear had a man in training for thetire shop and it was felt that its relations with Greyhoundwere deteriorating because of Dobbs. It was determined tofire Dobbs at this time but to hold him until the traineecompleted his training.John Carter testified concerning the events leading to theletter of January 30 and its attachment' as follows:A. Well, it was complaints that I was receiving frommy supervisors about this employee, which they haddocumented and handed in to me. One thing, I meanstopping employees from working was one of the mainthings that I was concerned about; and then on oneoccasion I observed the employee when he was outsidetalking outside and had the tire room, for which he wasresponsible for, tied up.We had a bus come in on aschedule that we had to pull because he had not com-pleted the job he was on, and which I think he couldhave done during the time he was talking. This is themain thing that I came across.3.Conclusions as to Section8(a)(1)Since Porter did not appear as a witness' and Dobbs gaveevery indication of being a credible witness, I credit his tes-timony as to conversation with Porter on or about December26, 1969. In that conversation Porter told him that if theUnion came in they would have to punch a timeclock, pay fortheir own insurance, and would not be able to make up fortime lost. Each of these statements I regard as a threat ofreprisal against the employees for selecting a union to repre-sent them and a violation of Section 8(a)(1).4.Conclusions as to Section 8(a)(3)The simplest conclusion to be drawn from the record inthis case is that no firm conclusion may be drawn. The evi-dence is equally scant to support a discriminatory motive orto support a lawful discharge for cause. The credible tes-timony of Dobbs is that hewas a goodemployee for a periodsince October 1967. In December 1969, he complained toPorter about shift changes and mentioned the need for aunion, a complaint and a need he mentioned again to Tracyon January 27.On February 9 he was discharged allegedly because ofcomplaints received from Carter of Greyhound, complaintssupported by the testimony of Carter. It is not for the exam-iner or the Board to measure the gravity of the penalty againstthat of the offense. With little else for guidance I would findthat the General Counsel has not sustained his burden of'Resp. Exh. 2.'The attachments were excluded as hearsay.'Porter was present in the hearing room during the hearing. GOODYEARTIRE & RUBBERCOMPANY89proof, a finding which finds some support in the followingfactors:(a) There is no evidence of animus or hostility on the partof Respondent toward the Union.'(b) The unit w4s microscopic in size compared to the over-all operations of the Respondent and therefore void of impactupon its overall labor policy.(c) The discharge was provoked, not by Porter, who wasaware of Dobbs' prounion sentiments, but by the complaintsof a third party not presumably interested in Dobbs' senti-ments but only in the job performance on the part of Re-spondent and its tire shop employees.In short I find Respondent did not violate Section 8(a)(3)and (1) of the Act by its discharge of Dobbs.6The remarks of Porter, a minor supervisor, found to have been in viola-tion of the Act were directed to what he thought would be the unfavorableconsequences of unionization There was no expression of antiunion com-pany policy and the opinion appears to have been a personal one.IV THE REMEDYHaving found Respondent engaged in certain unfair laborpractices it will be recommended that it cease and desist fromthe same and take certain affirmative action necessary toeffectuate the policiesof the Act.Upon the foregoing findings I make the following:CONCLUSIONS OFLAW1.By telling its employeesthat theywould have to puncha timeclock,pay for theirown insurance,and would not beable to make up for lost time if the Union came in, Respond-ent violated Section 8(a)(1) of the Act.2.Respondent did not violate Section 8(a)(3) of the Act.3.The aforesaidunfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.[Recommended Order omitted from publication.]